EXHIBIT 10.12

THIS WARRANT AND THE SECURITIES ISSUABLE UPON THE EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).
THEY MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED, HYPOTHECATED, OR OTHERWISE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT, OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT
REGISTRATION IS NOT REQUIRED UNDER THE SECURITIES ACT OR UNLESS SOLD PURSUANT TO
RULE 144 UNDER THE SECURITIES ACT.

WARRANT TO PURCHASE

SERIES D CONVERTIBLE PREFERRED STOCK

OF

ODYSSEY MARINE EXPLORATION, INC.

 

Warrant Number: D1-012407-01   Void After January 24, 2009

THIS WARRANT is issued to LBPB NOMINEES LTD. FOR THE BENEFIT OF GLG NORTH
AMERICAN OPPORTUNITY FUND (the “Holder”), by ODYSSEY MARINE EXPLORATION, INC., a
Nevada corporation (the “Company”), on January 24, 2007 (the “Warrant Issue
Date”). This Warrant is issued pursuant to the Series D Convertible Preferred
Stock Purchase Agreement of even date herewith (the “Purchase Agreement”)
between the Holder and the Company.

Section 1. Purchase of Series D Shares.

(a) Number of Series D Shares. Subject to the terms and conditions hereinafter
set forth and set forth in the Purchase Agreement, the Holder is entitled, upon
surrender of this Warrant at the principal office of the Company (or at such
other place as the Company shall notify the holder hereof in writing), to
purchase from the Company up to 120,000 fully paid and nonassessable shares of
Series D Convertible Preferred Stock, par value $0.0001 per share, of the
Company.

(b) Exercise Price. The exercise price for the shares of Series D Convertible
Preferred Stock issuable pursuant to this Section 1 (the “Series D Shares”)
shall be $4.00 per share (the “Exercise Price”). The Series D Shares and the
Exercise Price shall be subject to adjustment pursuant to Section 5 hereof.

Section 2. Exercise Period. This Warrant shall become exercisable, in whole or
in part (but not for an amount less than 25% of the number of Series D Shares
for which this Warrant is initially exercisable), commencing on the Warrant
Issue Date and ending at 5:00 p.m. (Eastern Time) on January 24, 2009 (the
“Expiration Date”); provided, however, that in the event of (a) the closing of
the Company’s sale or transfer of all or substantially all of its assets, or
(b) the closing of the acquisition of the Company by another entity by means of
merger, consolidation or other transaction or series of related transactions,
resulting in the exchange of the outstanding shares of the Company’s capital
stock such that the stockholders of the Company prior to such transaction own,
directly



--------------------------------------------------------------------------------

or indirectly, less than 50% of the voting power of the surviving entity, this
Warrant shall, on the date of such event, no longer be exercisable and become
null and void. In the event of a proposed transaction of the kind described
above, the Company shall notify the Holder at least fifteen (15) days prior to
the consummation of such event or transaction.

Section 3. Method of Exercise.

(a) Mechanics of Exercise. While this Warrant remains outstanding and
exercisable in accordance with Section 2 above, the Holder may exercise, in
whole or in part, the purchase rights evidenced hereby by (i) delivery of a
written notice, in the form attached hereto as Appendix A (the “Exercise
Notice”), of the Holder’s election to exercise this Warrant and (ii) payment to
the Company of an amount equal to the applicable Exercise Price multiplied by
the number of Series D Shares as to which this Warrant is being exercised (the
“Aggregate Exercise Price”) in cash or wire transfer of immediately available
funds. The Holder shall not be required to deliver the original Warrant in order
to effect an exercise hereunder. Execution and delivery of the Exercise Notice
with respect to less than all of the Series D Shares shall have the same effect
as cancellation of the original Warrant and issuance of a new Warrant evidencing
the right to purchase the remaining number of Series D Shares.

(b) As soon as practicable after the exercise of this Warrant in whole or in
part, and in any event within three (3) business days thereafter, the Company at
its expense will cause to be issued in the name of, and delivered to, the
Holder, or as such Holder (upon payment by such Holder of any applicable
transfer taxes) may direct:

(i) a certificate or certificates for the number of Series D Shares to which
such Holder shall be entitled, and

(ii) in case such exercise is in part only, a new warrant or warrants (dated the
date hereof) of like tenor, calling in the aggregate on the face or faces
thereof for the number of Series D Shares equal to the number of such Series D
Shares described in this Warrant minus the number of such Series D Shares
purchased by the Holder upon all exercises made in accordance with Section 3(a)
above.

Section 4. Issuance of Series D Shares. The Company covenants that the Series D
Shares, when issued pursuant to the exercise of this Warrant, will be duly and
validly issued, fully paid and nonassessable and free from all taxes, liens, and
charges with respect to the issuance thereof.

Section 5. Adjustment of Exercise Price and Number of Series D Shares. The
number of and kind of securities purchasable upon exercise of this Warrant and
the Exercise Price shall be subject to adjustment from time to time as follows:

(a) Subdivisions, Combinations and Other Issuances. If the Company shall at any
time prior to the expiration of this Warrant subdivide its Series D Convertible
Preferred Stock, by split-up or otherwise, or combine its Series D Convertible
Preferred Stock, or issue additional shares of its Series D Convertible
Preferred Stock as a dividend with respect to any shares of its Series D
Convertible Preferred Stock, the number of Series D Shares issuable on the
exercise of this Warrant shall forthwith be proportionately increased in the
case of a subdivision or stock dividend, or proportionately decreased in the
case of a combination. Appropriate adjustments shall



--------------------------------------------------------------------------------

also be made to the purchase price payable per Series D Share, but the aggregate
purchase price payable for the total number of Series D Shares purchasable under
this Warrant (as adjusted) shall remain the same. Any adjustment under this
Section 5(a) shall become effective at the close of business on the date the
subdivision or combination becomes effective, or as of the record date of such
dividend, or in the event that no record date is fixed, upon the making of such
dividend.

(b) Reclassification, Reorganization and Consolidation. In case of any
reclassification, capital reorganization, or change in the capital stock of the
Company (other than as a result of a subdivision, combination, or stock dividend
provided for in Section 5(a) above), then, as a condition of such
reclassification, reorganization, or change, lawful provision shall be made, and
duly executed documents evidencing the same from the Company or its successor
shall be delivered to the Holder, so that the Holder shall have the right at any
time prior to the expiration of this Warrant to purchase, at a total price equal
to that payable upon the exercise of this Warrant, the kind and amount of shares
of stock and other securities and property receivable in connection with such
reclassification, reorganization, or change by a holder of the same number and
type of securities as were purchasable by the Holder immediately prior to such
reclassification, reorganization, or change. In any such case appropriate
provisions shall be made with respect to the rights and interest of the Holder
so that the provisions hereof shall thereafter be applicable with respect to any
shares of stock or other securities and property deliverable upon exercise
hereof, and appropriate adjustments shall be made to the purchase price per
share payable hereunder, provided the aggregate purchase price shall remain the
same.

(c) Notice of Adjustment. When any adjustment is required to be made in the
number or kind of shares purchasable upon exercise of the Warrant, or in the
Exercise Price, the Company shall promptly notify the holder of such event and
of the number of shares of Common Stock or other securities or property
thereafter purchasable upon exercise of this Warrant.

Section 6. Fundamental Transactions.

(a) In the event of a Fundamental Transaction (as defined below) other than one
in which the Successor Entity (as defined below) is a Public Successor Entity
(as defined below) that assumes this Warrant such that this Warrant shall be
exercisable for the publicly traded common stock of such Public Successor
Entity, at the request of the Holder delivered before the 90th day after such
Fundamental Transaction, the Company (or the Successor Entity) shall purchase
this Warrant from the Holder by paying to the Holder, within five (5) business
days after such request (or, if later, on the effective date of the Fundamental
Transaction), cash in an amount equal to the value of the remaining unexercised
portion of this Warrant on the date of such consummation, which value shall be
determined by use of the Black Scholes Option Pricing Model using a volatility
equal to the 100-day average historical price volatility prior to the date of
the public announcement of such Fundamental Transaction.

(b) For the purpose of this Section 6:

(i) “Eligible Market” means The NASDAQ Global Market, The New York Stock
Exchange, Inc., The NASDAQ Global Select Market, The NASDAQ Capital Market, or
the American Stock Exchange.

 

3



--------------------------------------------------------------------------------

(ii) “Fundamental Transaction” means that the (A) Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another Person
or Persons, or (ii) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Company to another
Person, or (iii) allow another Person to make a purchase, tender or exchange
offer that is accepted by the holders of more than 50% of the outstanding shares
of Common Stock (not including any shares of Common Stock held by the Person or
Persons making or party to, or associated or affiliated with the Persons making
or party to, such purchase, tender or exchange offer), (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme or arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (B) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the Exchange Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of 50% of the aggregate Common Stock of the Company.

(iii) “Parent Entity” of a Person means an entity that, directly or indirectly,
controls the applicable Person and whose common stock or equivalent equity
security is quoted or listed on an Eligible Market, or, if there is more than
one such Person or Parent Entity, the Person or Parent Entity with the largest
public market capitalization as of the date of consummation of the Fundamental
Transaction.

(iv) “Public Successor Entity” means a Successor Entity that is a publicly
traded corporation whose stock is quoted or listed for trading on an Eligible
Market.

(v) “Successor Entity” means the Person (or, if so elected by the Holder, the
Parent Entity) formed by, resulting from or surviving any Fundamental
Transaction or the Person (or, if so elected by the Holder, the Parent Entity)
with which such Fundamental Transaction shall have been entered into.

Section 7. No Fractional Shares or Scrip. No fractional shares or scrip
representing fractional shares shall be issued upon the exercise of this
Warrant, but in lieu of such fractional shares the Company shall make a cash
payment therefor on the basis of the Exercise Price then in effect.

Section 8. No Stockholder Rights. Prior to exercise of this Warrant, the Holder
shall not be entitled to any rights of a stockholder with respect to the Series
D Shares, including (without limitation) the right to vote such Series D Shares,
receive dividends or other distributions thereon, exercise preemptive rights or
be notified of stockholder meetings, and, except as set forth in

 

4



--------------------------------------------------------------------------------

the Purchase Agreement, such holder shall not be entitled to any notice or other
communication concerning the business or affairs of the Company. However,
nothing in this Section 8 shall limit the right of the Holder to be provided any
notices required under this Warrant.

Section 9. Registration. The Series D Shares issuable upon exercise of this
Warrant are subject to certain registration rights set forth in the Purchase
Agreement.

Section 10. Transfers of Warrant. This Warrant may be offered for sale, sold,
transferred or assigned without the consent of the Company; provided, however,
that this Warrant and the rights hereunder are transferable in whole or in part
by the Holder only to a person or entity that is an “accredited investor” (as
such term is defined in Rule 501(a) under the Securities Act).

Section 11. Successors and Assigns. The terms and provisions of this Warrant and
the Purchase Agreement shall inure to the benefit of, and be binding upon, the
Company, the Holder and their respective successors and permitted assigns.

Section 12. Amendments and Waivers. Any term of this Warrant may be amended and
the observance of any term of this Warrant may be waived (either generally or in
a particular instance and either retroactively or prospectively), with the
written consent of the Company and the Holder.

Section 13. Notices. All notices required under this Warrant and shall be deemed
to have been given or made for all purposes (i) upon personal delivery,
(ii) upon confirmation receipt that the communication was successfully sent to
the applicable number if sent by facsimile; (iii) one day after being sent, when
sent by professional overnight courier service, or (iv) five days after posting
when sent by registered or certified mail. Notices to the Company shall be sent
to the principal office of the Company (or at such other place as the Company
shall notify the Holder in writing). Notices to the Holder shall be sent to the
address of the Holder on the books of the Company (or at such other place as the
Holder shall notify the Company hereof in writing).

Section 14. Captions. The section and subsection headings of this Warrant are
inserted for convenience only and shall not constitute a part of this Warrant in
construing or interpreting any provision hereof.

Section 15. Governing Law; Venue. This Warrant shall be governed by, and
construed in accordance with, the internal laws of the State of Florida. All
actions or proceedings, directly or indirectly, arising out of or related to
this Agreement or contesting the validity or applicability of this Agreement
shall be litigated exclusively in the Circuit Court in and for Hillsborough
County, Florida, or the United States District Court for the Middle District of
Florida, Tampa Division.

[Signatures on following page.]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be executed on its
behalf, in its corporate name, by an officer thereunto duly authorized.

 

ODYSSEY MARINE EXPLORATION, INC.

By:

 

 

  John C. Morris, President

By:

 

 

  David A. Morris, Secretary

SCHEDULE OF OTHER PARTIES SIMILAR AGREEMENTS

 

Warrant Name

   Warrant
Number    Warrant Amount

LBPB Nominees Ltd. For The Benefit Of GLG North American Opportunity Fund

   D1-012207-01    120,000

Hare And Co., For The Benefit Of GLG Investments Plc, Sub-Fund: GLG Capital
Appreciation Fund

   D1-012207-02    28,200

Hare And Co., For The Benefit Of GLG Investments IV Plc, Sub-Fund: GLG Capital
Appreciation (Distributing) Fund

   D1-012207-03    15,000

Hare And Co., For The Benefit Of GLG Investments Plc, Sub-Fund: GLG Balanced
Fund

   D1-012207-04    2,000

Hare And Co., For The Benefit Of GLG Investments Plc, Sub-Fund: GLG North
American Equity Fund

   D1-012207-05    27,000

Fortis Banque Luxembourg S.A., For The Benefit Of Pléiade SicaV Sub-Fund:
Pléiade Actions Amérique Du Nord

   D1-012207-06    2,400

Cudd & Co., For The Benefit Of The Century Fund Sicav

   D1-012207-07    5,400

Drawbridge Global Macro Master Fund Ltd

   D1-012207-08    240,000

 

6



--------------------------------------------------------------------------------

APPENDIX A

NOTICE OF EXERCISE

To: Odyssey Marine Exploration, Inc.

1. The Holder of Warrant number D1-012407-01 dated January 24, 2007, hereby
elects to purchase              shares of Series D Convertible Preferred Stock
by the exercise of said Warrant at an exercise price of $4.00 per share.

2. Payment of Exercise Price. The holder shall pay the Aggregate Exercise Price
in the sum of $             to the Company in accordance with the terms of the
Warrant.

3. The undersigned hereby represents and warrants that the undersigned is
acquiring such shares for its own account for investment purposes only, and not
for resale or with a view to distribution of such shares or any part thereof.

 

WARRANT HOLDER:

 

By:  

 

Address:  

 

 

 

 

 

 

Date:  

 

 

Name in which shares should be registered:

 

 

 